DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-15 objected to because of the following informalities: claims should state “non-transitory” storage/computer program.  Appropriate correction is required.
Claim 11 is objected to since as an example if implementing the method of claim 8, there is already “an FPGA” claimed (which could cause misinterpretation or indefiniteness). The examiner respectfully recommends rewriting claim 11 in independent form.
EXAMINER’S Note
In regard to claim 11, examiner interprets “being designed to implement” as the apparatus implementing the measurement method.
Specification
The abstract of the disclosure is objected to because of undue length, as it should be between 50 and 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 recites “a measurement ultrasound signal” in line 3 and again in lines 4-5. It then recites “the measurement ultrasound signal” in line 5 and line 20. It is unclear which of the “a measurement ultrasound signal” is being referred to and if the signals are the same signal or a different signal (based on the claims before amendment it appears they are two different signals). Claims 2-15 depend from claim 1 thus suffer the same issue.
Claim 7 recites the limitation "the output" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the average M’" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites “a first measurement ultrasound signal” and “a second measurement ultrasound signal” in line 3 and 3-4 and again in lines 5-6 and 8-9. It then recites “the first measurement ultrasound signal” and “the second measurement ultrasound signal” in line 6 and line 9. It is unclear which of the “a measurement ultrasound signal” is being referred to and if the signals are the same signal or a different signal (based on the claims before amendment it appears they are two different signals).
Examiner Note with regards to Prior Art of Record
Claims 1-15 are distinguished over the prior art of record based on the reasons below.
In claim 1, US 20160334255 discloses a method for measuring a speed of a fluid (Fig. 2; Par. 25), comprising the steps of: emitting a measurement ultrasound signal (Fig. 2, 210; Par. 25); acquiring and digitizing a measurement portion (Fig. 2, 220 and 230) of a measurement ultrasound signal (Fig. 2, 210) received after the measurement ultrasound signal (Fig. 2, 220 and 230) has traversed a path of defined length (See Fig. 1) to obtain measurement samples (Par. 25-26); estimating, on the basis of the measurement samples, an amplitude of the measurement portion (Fig. 5, Par. 43); accessing reference samples of a prefilled reference table stored in a memory (Par. 53, 23 “lookup table”, “memory”), the reference samples forming a reference curve which constitutes an interpolation of the measurement samples (Par. 42-43, 53-54); producing adjusted measurement samples by multiplying the measurement samples by a ratio between an amplitude of the reference curve and the amplitude of the measurement portion (Fig. 3, Par. 43); estimating the speed of the fluid on the basis of the path time measurement (Fig. 2, 260, Par. 42).
The claim differs from the closest prior arts of record, US 20160334255, US 20140012518, US 5748504, and US 20050055171 in that it fails to anticipate or render obvious “determining, for each adjusted measurement sample, a unit time shift between the adjusted measurement sample and the reference curve; estimating, for each adjusted measurement sample, an instant of zero crossing of the measurement portion on the basis of the unit time shift and of the reference samples; estimating, on the basis 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180113160 A1, US 20100275703 A1, US 20090222231 A1, US 20030174083 A1, US 6202494 B1, US 20140360264 A1, US 20120271568 A1, US 6595070 B1, US 4456376 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                             

/LINA M CORDERO/Primary Examiner, Art Unit 2857